PD-0655-15
                        PDR   NO.

TIWIAN LAQUINN SKIEF,                 §
     Appellant,                       §      IN THE COURT OF CRIMINAL
                                      §
                                      §
                                      §
                                             appeals at ^^m^mmip^
THE STATE OF TEXAS,                   §
     Appellee.                                                   MAY 29 2015

                    MOTION TO FILE A      SINGLE COPY        Abel Aeosta, Clerk
     COMES NOW Tiwian Skief, Appellant in the above styled and

numbered cause, and files his motion to request to file a single
cooy within this Honorable Court,,and shows this court GOOD CAUSE
to GRANT this motion as follows:                                FILED IN
                                                        COURT OF CRIMINAL APPEALS
     1*   The Appellant is currently incarcerated in the TDCJ-CID
                                                     MAY 29 2G»5
Coffield Unit in Anderson County.

     2' Appellant is currently without Counsel' for Ataei Aaci)3tja, 3ft4rk
the Appellant is indigent.
     3*   The Coffield unit does NOT allow offenders to have access

to a coping machine, and cannot provide this court with the re
quired copies to go to the proper parties.
     4*   The Appellant request this Court to order the clerk of
the Court to make the required copies to go to the proper parties
at hand, and further requests this Honorable Court to allow the
Appellant to proceed by allowing Appellant to file a single copy.
                                    PRAYER

     Appellant prays that this Court will GRANT this motion and
order the CLEKR of the Court to provide the required copies to
go to the needed parties at hand.
                              INMATE DECLARATION

     I, Tiwian L. Skief, #01769917, being currently incarcerated

                                    page 1
in the TDCJ-CID Coffield Unit in Anderson County, Texas, declares

that'.the foregoing is true and correct under the penalty of per
jury.    EXECUTED THIS DAY OF MAY 26, 2015.

                                  TIWIAN L.    SKIEF<
                                  #01769917-Coffield
                                  2661    FM 2054
                                  Tenn.Colony, Tx. 75884
                                  Pro    se.




                           PROOF OF MAILING

        I, Tiwian L. Skief, #01769917, declaares under the penalty
of perjury that I have placed this motion in the internal mail
box of the Coffield unit in Anderson County, Texas on May 26,

2015.



                                   "IWIAN
                                   #017769917-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro-se.




                              page 2 of 2